DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,4-12,14-20,22-30,32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 20160098299, April 2016) and in view of Gschwind (US 20150363243), and further in view of Dixon (US 20140059333), and Saha (US 20060004998)

Claim 1.    Balakrishnan discloses a method for locking an entry in a memory device (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), comprising:


on a condition that the lock instruction is detected, detecting whether contention occurred for the particular memory entry during (e.g., The prediction module 206 determines the amount of prediction by assessing a number of times that the lock is contended in the contention history compared to a number of times in the contention history that the lock is un-contended.  For example, where the contention history includes bits where a logic 1 is contended and logic 0 is un-contended, the prediction module 206 determines the number of logic 1s in the contention history.  For example, if the contention history is 16 bits and 14 of the bits are a logic 1, the prediction module 206 may determine that the lock has a history of being contended and may determine that the lock is contended, 0047);

on a condition that contention occurred for the particular memory entry during the, executing the lock instruction non-speculatively (e.g., contention state of "contended" increases the counter, 0045; the resulting predictor table index is specific to the lock at the point in time that the thread accesses the lock and is useful in predicting whether the lock being accessed is contended or not, 0047, Fig. 5, 6; The states of contention are strongly un-contended, weakly un-contended, weakly contended and strongly contended, 0048; the states such as weakly un-contended/contended renders the claimed speculative as obvious because it signifies how contended the lock is and relates to the complex states – according to broadest reasonable interpretation of claimed speculative and non-speculatively; where the lock prediction is contended, the lock action module 302 may determine a lock acquisition strategy of waiting to attempt to acquire the lock until after a delay, which is a yielding strategy, para 0050); and

on a condition that contention did not occur for the particular memory entry during, executing the lock instruction speculatively (e.g., a current contention state of "un-contended" decreases the counter, 0045 - – according to broadest reasonable interpretation of claimed speculative and speculatively; lock action module 302 that determines a lock acquisition strategy for acquiring 

Balakrishnan does not disclose, but Gschwind discloses
	Was written to by a second thread during a window of exposure of; was not written to by the second thread during the window of exposure of the (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; conflicting memory access occurs if another 
logical processor either reads a location that is part of the transactional region's write-set or writes a location that is a part of either the read- or write-set of the transactional region, 0024);

	 the window of exposure (e.g., During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195; until a xrelease instruction is encountered, 0006).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gomes with Gschwind , providing the benefit of temporarily choosing locking as the default, 

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	an earlier speculative lock; to lock (e.g., speculative lock, 0067; lock elision buffering functionality, 0046; execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected), 0075 );

	is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., a read attribute for a cache location of data cache 150 is set upon a read event to an address associated with the cache location to monitor for potential conflicting writes to the same address, detecting conflicts based on snoops for reads and writes to cache locations with read and/or write attributes set to indicate the cache locations are monitored 0042; if tentative or speculative execution of a critical section with HLE fails, 0075; timer expiration aborts for speculative code regions, 0106-0107).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Balakrishnan in view of Gschwind and Dixon does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (eg.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in 

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (eg.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may not actually lock the memory location while performing the read-modify-write parts of the instruction to enforce atomicity, but instead perform the part, 0019;  in block 430, when the load_lock micro-operation is at retirement, the store_unlock micro-operation may be issued to memory. The store_unlock micro-operation may then prepare for retirement. In one embodiment the store_unlock micro-operation is prepared to retire when the memory store becomes globally observable, 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).


Claim 2.    Balakrishnan does not disclose, but Gschwind discloses

	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	on the condition that the lock instruction is executed as a speculative lock, detecting whether another thread during the speculative lock (e.g., a read attribute for a cache location of data cache 150 is set upon a read event to an address associated with the cache location to monitor for potential conflicting writes to the same address, detecting conflicts based on snoops for reads and writes to cache locations with read and/or write attributes set to indicate the cache locations are monitored 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Claim 4.   Balakrishnan does not disclose, but Gschwind discloses
	Writes to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

 Balakrishnan in view of Gschwind does not disclose, but Dixon discloses, 
	wherein detecting whether another thread during the speculative lock comprises detecting whether the particular memory entry contains invalid data (e.g., Multiple threads similarly execute within the hash table, and their accesses are monitored/tracked.  If both threads access/alter the same entry, conflict resolution may he performed to ensure data validity., 0006; conditions and scenarios may be considered invalidating for a transaction or critical section, 0035, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).


Claim 5.   Balakrishnan discloses wherein comprises any one of: access to, modification of, a request to access, or a request to modify a memory entry by another thread during a lock of the 

Balakrishnan does not disclose, but Gschwind discloses
	Detecting whether another thread writes to the particular memory entry (e.g., During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Claim 6.    Balakrishnan discloses wherein detecting whether another thread writes to the particular memory entry during an earlier speculative lock comprises detecting whether another thread requested access, accessed, requested to modify, or modified the particular memory entry during the earlier speculative lock (e.g., The global lock contention history for thread 0 108a may access locks A, B, C, and D and for each lock access, the actual contended state of the lock being accessed is added to the global lock contention history for thread 0 108a.  Experience tracking how threads access locks has shown that a contention history for a thread is useful in predicting whether or not a particular lock will be contended, para 0043, 0066 Fig 4).

Claim 7.    Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	wherein executing the lock as a speculative lock comprises relaxing a constraint of the lock (e.g., lock elision (HLE), where a locked critical section is executed tentatively without the locks, 0006).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Claim 8.    Balakrishnan does not disclose, but Gomes discloses 
	wherein executing the lock as a speculative lock comprises relaxing an atomic access property or a fencing property of the lock (e.g., a read attribute for a cache location of data cache 150 is set upon a read event to an address associated with the cache location to monitor for potential conflicting writes to the same address, detecting conflicts based on snoops for reads and writes to cache locations with read and/or write attributes set to indicate the cache locations are monitored 0042; A transaction, which may also be referred to as execution of an atomic section/region of code, includes a grouping of instructions or operations to be executed as an atomic group, 0034).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).


Claim 9.    Balakrishnan discloses A method for locking an entry in a memory device (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), comprising:

detecting a lock instruction executed by a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

on a condition that the lock instruction is detected, detecting whether, during a particular time period, a number of the memory for which contention occurred exceeds a threshold number  (e.g., The prediction module 206 may determine the amount of prediction by assessing a number of times that the lock is contended in the contention history compared to a number of times in the contention history that the lock is un-contended.  For example, where the contention history includes bits where a logic 1 is contended and logic 0 is un-contended, the prediction module 206 may determine the number of logic 1s in the contention history.  For example, if the contention history is 16 bits and 14 of the bits are a logic 1, the prediction module 206 may determine that the lock has a history of being contended and may determine that the lock is contended, 0047; contention threshold, 0054);

on a condition that the number exceeds the threshold number, executing the lock instruction non-speculatively (e.g., prediction module 206 determines that the lock prediction is contended where the number of instances of a contended state exceeds the contention threshold, 0054; contention state of "contended" increases the counter, 0045; the resulting predictor table index is specific to the lock at the point in time that the thread accesses the lock and is useful in predicting whether the lock being accessed is contended or not, 0047, Fig. 5, 6; The states of contention are strongly un-contended, weakly un-contended, weakly contended and strongly contended, 0048; the states such as weakly un-contended/contended renders the claimed speculative as obvious because it signifies how contended the lock is and relates to the complex states – according to broadest reasonable interpretation of claimed speculative and non-speculatively; where the lock prediction is contended, the lock action module 302 may determine a lock acquisition strategy of waiting to attempt to acquire the lock until after a delay, which is a yielding strategy, para 0050); and


un-contended where the number of instances of a contended state does not exceeding the contention threshold, 0054; a current contention state of "un-contended" decreases the counter, 0045 - – according to broadest reasonable interpretation of claimed speculative and speculatively; lock action module 302 that determines a lock acquisition strategy for acquiring the lock in response accessing the lock prediction for the lock.  For example, where the lock prediction is un-contended, the lock action module 302 may determine a lock acquisition strategy of immediately attempting to acquire the lock, or may start a spinning strategy of retrying to acquire the lock until successful, para 0050; If the lock acquisition strategy is to immediately attempt to acquire the lock, the lock acquisition module 304 may attempt to acquire the lock without any intentional delay.  the lock acquisition module 304 may attempt to acquire the lock by reading the lock and returning the state of the lock, 0052).

Balakrishnan does not disclose, but Gschwind discloses
	During which another thread wrote the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve 

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	an earlier speculative lock; to lock (e.g., speculative lock, 0067; lock elision buffering functionality, 0046; execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected), 0075 );

	wherein the window of exposure is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., a read attribute for a cache location of data cache 150 is set upon a read event to an address associated with the cache location to monitor for potential conflicting writes to the same address, detecting conflicts based on snoops for reads and writes to cache locations with read and/or write attributes set to indicate the cache locations are monitored 0042; if tentative or speculative execution of a critical section with HLE fails, 0075; timer expiration aborts for speculative code regions, 0106-0107).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Balakrishnan in view of Gschwind and Dixon does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (eg.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case 

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (eg.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may not actually lock the memory location while performing the read-modify-write parts of the instruction to enforce atomicity, but instead perform the part, 0019;  in block 430, when the load_lock micro-operation is at retirement, the store_unlock micro-operation may be issued to memory. The store_unlock micro-operation may then prepare for retirement. In one embodiment the store_unlock micro-operation is prepared to retire when the memory store becomes globally observable, 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

Claim 10.    Balakrishnan discloses
wherein detecting whether, during the particular time period, the number of earlier speculative locks,  exceeds the threshold number comprises
detecting whether, during the particular time period, a number of earlier speculative locks of the particular memory entry .. exceeds the threshold number  (e.g., The prediction module 206 


Balakrishnan does not disclose, but Gschwind discloses
	During which another thread wrote the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gomes with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).




Balakrishnan does not disclose, but Gschwind discloses
	During which another thread wrote the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).


Claim 12.    Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	on the condition that the lock instruction is executed as a speculative lock, detecting whether another thread writes to the particular memory entry during the speculative lock (e.g., a locked critical section is executed tentatively without the locks.  And if the execution is successful (i.e. no conflicts), then the result are made globally visible.  In other words, the critical section is executed like a transaction with the lock instructions front the critical section being elided, 0006).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Claim 14.  Balakrishnan does not disclose, but Gschwind discloses

	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses, 
	wherein detecting whether contention occurs for the particular memory entry from another thread during the speculative lock comprises detecting whether the particular memory entry contains invalid data (e.g., Multiple threads similarly execute within the hash table, and their accesses are monitored/tracked.  If both threads access/alter the same entry, conflict resolution may he performed to ensure data validity., 0006; conditions and scenarios may be considered invalidating for a transaction or critical section, 0035, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where 


Claim 15.    Balakrishnan discloses wherein contention comprises any one of: access to, modification of, a request to access, or a request to modify a memory entry by a thread during a lock of the memory entry (e.g., lock includes a memory location for storing information used for excluding accessing a resource by one or more threads while another thread accesses the resource, 0066 Fig. 4).

Balakrishnan does not disclose, but Gschwind discloses
	Detecting whether another thread wrote to the particular memory entry… detecting (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Claim 16.    Balakrishnan discloses  wherein detecting whether, during a particular time period, a number of earlier speculative locks of the memory for which contention occurred exceeds a 

Balakrishnan does not disclose, but Gschwind discloses
	Detecting which another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Claim 17 is rejected for reasons similar to claim 7 above.

Claim 18 is rejected for reasons similar to claim 8 above.


Claim 19.    Balakrishnan discloses A processing device configured for speculative locking, wherein the processing device is configured to (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), the device comprising:
	a processor core including an execution pipeline (e.g., all threads and processes, col 9:28-35, col 10:33-36; disclosed all thread and processes is equivalent to a pipeline that is executing, when viewed in combination with Balakrishnan’s disclosure of multiple threads contend for a lock, 0033);

detect a lock instruction executed by a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);
detect, on a condition that the lock instruction is detected, whether contention occurred for the particular memory entry during  (e.g., The prediction module 206 may determine the amount of prediction by assessing a number of times that the lock is contended in the contention history compared to a number of times in the contention history that the lock is un-contended.  For example, where the contention history includes bits where a logic 1 is contended and logic 0 is un-contended, the prediction module 206 may determine the number of logic 1s in the contention history.  For example, if the contention history is 16 bits and 14 of the bits are a logic 1, the prediction module 206 may determine that the lock has a history of being contended and may determine that the lock is contended, 0047);

execute the lock instruction non-speculatively on a condition that contention occurred for the particular memory entry during (e.g., contention state of "contended" increases the counter, 0045; the resulting predictor table index is specific to the lock at the point in time that the thread accesses the lock and is useful in predicting whether the lock being accessed is contended or not, 0047, Fig. 5, 6; The states of contention are strongly un-contended, weakly un-contended, weakly contended and strongly contended, 0048; the states such as weakly un-contended/contended renders the claimed speculative as obvious because it signifies how 

execute the lock instruction speculatively on a condition that contention did not occur for the particular memory entry during  (e.g., determines that the lock prediction is un-contended where the number of instances of a contended state does not exceeding the contention threshold, 0054; a current contention state of "un-contended" decreases the counter, 0045 - – according to broadest reasonable interpretation of claimed speculative and speculatively; lock action module 302 that determines a lock acquisition strategy for acquiring the lock in response accessing the lock prediction for the lock.  For example, where the lock prediction is un-contended, the lock action module 302 may determine a lock acquisition strategy of immediately attempting to acquire the lock, or may start a spinning strategy of retrying to acquire the lock until successful, para 0050; If the lock acquisition strategy is to immediately attempt to acquire the lock, the lock acquisition module 304 may attempt to acquire the lock without any intentional delay.  the lock acquisition module 304 may attempt to acquire the lock by reading the lock and returning the state of the lock, 0052).

Balakrishnan does not disclose, but Gschwind discloses
	Was written to by a second thread during a window of exposure of; was not written to by the second thread during the window of exposure of the (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6);

	 the window of exposure comprises a time from when the earlier speculative lock read its memory location to a time when the earlier speculative lock completed (e.g., During the time window, the memory region may be highly contended… Once the time window has expired, 
	
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	a processor core comprising an execution pipeline (e.g., threads, 0047);
	an earlier speculative lock; to lock (e.g., speculative lock, 0067; lock elision buffering functionality, 0046; execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected), 0075 );

	is a time interval from a time when the particular memory entry was read during the earlier speculative lock to a time when the earlier speculative lock completed (e.g., a read attribute for a cache location of data cache 150 is set upon a read event to an address associated with the cache location to monitor for potential conflicting writes to the same address, detecting conflicts based on snoops for reads and writes to cache locations with read and/or write attributes set to indicate the cache locations are monitored 0042; if tentative or speculative execution of a critical section with HLE fails, 0075; timer expiration aborts for speculative code regions, 0106-0107).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored 

Balakrishnan in view of Gschwind and Dixon does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (eg.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (eg.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may not actually lock the memory location while performing the read-modify-write parts of the instruction to enforce atomicity, but instead perform the part, 0019;  in block 430, when the load_lock micro-operation is at retirement, the store_unlock micro-operation may be issued to memory. The store_unlock micro-operation may then prepare for retirement. In one embodiment the store_unlock micro-operation is prepared to retire when the memory store becomes globally observable, 0036, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution 


Claim 20 is rejected for reasons similar to claim 2 above.


Claim 22.   Balakrishnan does not disclose, but Gschwind discloses
	another thread writes to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses, 
	wherein    detecting    whether contention    occurs    for the particular memory entry from another thread during the speculative lock comprises detecting whether the particular memory entry contains invalid data (e.g., Multiple threads similarly execute within the hash table, and 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).


Claim 23 is rejected for reasons similar to claim 15 above.


Claim 24.    Balakrishnan discloses  wherein    detecting    whether contention occurred for the particular memory entry during an earlier speculative lock comprises detecting whether another thread requested access, accessed, requested to modify, or modified the particular memory entry during the earlier speculative lock (e.g., The global lock contention history for thread 0 108a may access locks A, B, C, and D and for each lock access, the actual contended state of the lock being accessed is added to the global lock contention history for thread 0 108a.  Experience tracking how threads access locks has shown that a contention history for a thread is useful in predicting whether or not a particular lock will be contended, para 0043, 0066 Fig 4).

Balakrishnan does not disclose, but Gschwind discloses
	Detecting  another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a 
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Claim 25 is rejected for reasons similar to claim 7 above.

Claim 26 is rejected for reasons similar to claim 8 above.

Claim 27.    Balakrishnan discloses a processing device configured for speculative locking (e.g., lock acquisition including memory location for storing information using lock address and contention history, 0006; lock acquisition in a computer, 0030, Fig. 1), the device comprising:

a processor core including an execution pipeline (e.g., multiple threads contend for a lock, 0033);

detect a lock instruction executed by a thread for a particular memory entry of a memory device (e.g., lock includes a memory location for storing information used for excluding access to a resource by one or more threads while another thread accesses the resource, 0006; multiple threads contend for a lock, 0033);

detect, on a condition that the lock instruction is detected, whether, during a particular time period, a number of earlier speculative locks of the memory for which contention occurred exceeds a threshold number  (e.g., The prediction module 206 determines the amount of 

execute the lock instruction non-speculatively on a condition that the number exceeds the threshold number (e.g., prediction module 206 determines that the lock prediction is contended where the number of instances of a contended state exceeds the contention threshold, 0054; contention state of "contended" increases the counter, 0045; the resulting predictor table index is specific to the lock at the point in time that the thread accesses the lock and is useful in predicting whether the lock being accessed is contended or not, 0047, Fig. 5, 6; The states of contention are strongly un-contended, weakly un-contended, weakly contended and strongly contended, 0048; the states such as weakly un-contended/contended renders the claimed speculative as obvious because it signifies how contended the lock is and relates to the complex states – according to broadest reasonable interpretation of claimed speculative and non-speculatively; where the lock prediction is contended, the lock action module 302 may determine a lock acquisition strategy of waiting to attempt to acquire the lock until after a delay, which is a yielding strategy, para 0050); and

execute the lock instruction speculatively on a condition that the number does not exceed the threshold number (e.g., determines that the lock prediction is un-contended where the number of instances of a contended state does not exceeding the contention threshold, 0054; a current contention state of "un-contended" decreases the counter, 0045 - – according to broadest reasonable interpretation of claimed speculative and speculatively; lock action module 302 that determines a lock acquisition strategy for acquiring the lock in response accessing the lock prediction for the lock.  For example, where the lock prediction is un-contended, the lock action module 302 may determine a lock acquisition strategy of immediately attempting to acquire the lock, or may start a spinning strategy of retrying to acquire the lock until successful, para 0050; 

Balakrishnan does not disclose, but Gschwind discloses
	during which another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses 
	an earlier speculative lock; to lock (e.g., speculative lock, 0067; lock elision buffering functionality, 0046; execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected), 0075 );



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).

Balakrishnan in view of Gschwind and Dixon does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (eg.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (eg.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).


Claim 28 is rejected for reasons similar to claim 10 above.

Claim 29 is rejected for reasons similar to claim 11 above.

Claim 30 is rejected for reasons similar to claim 12 above.


Claim 32.  Balakrishnan does not disclose, but Gschwind discloses
	Detecting another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a 
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind does not disclose, but Dixon discloses, 
	wherein detecting whether contention occurs for the particular memory entry from another thread during the speculative lock comprises detecting whether the particular memory entry contains invalid data (e.g., Multiple threads similarly execute within the hash table, and their accesses are monitored/tracked.  If both threads access/alter the same entry, conflict resolution may he performed to ensure data validity., 0006; conditions and scenarios may be considered invalidating for a transaction or critical section, 0035, 0044).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, providing the benefit of cache coherency requests and monitored coherency states of cache lines resulting in potential conflicts (see Dixon, 0043), where scenarios may be considered invalidating for a transaction or critical section (0044), using timer expiration to guarantee forward progression on a speculative code region (0107).




Balakrishnan does not disclose, but Gschwind discloses
	Detecting which another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).


Claim 34.    Balakrishnan discloses   wherein detecting whether, during a particular time period, a number of earlier speculative locks of the memory for which contention occurred exceeds a threshold number comprises detecting whether another thread requested access, accessed, requested to modify, or modified the memory during the earlier speculative lock (e.g., The global lock contention history for thread 0 108a may access locks A, B, C, and D and for each 

Balakrishnan does not disclose, but Gschwind discloses
	Detecting which another thread wrote to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Claim 35 is rejected for reasons similar to claim 7 above.

Claim 36 is rejected for reasons similar to claim 8 above.


5.	Claims 3,13,21,31 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (cited above) and in view Gschwind (cited above) and Dixon (cited above)  and Saha (cited above), and further in view of Tremblay (20040162948, pub 2004)

Claim 3.    Balakrishnan does not disclose, but Gschwind discloses
	Writes to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind and Dixon  and Saha does not disclose, but Tremblay discloses further comprising:
on a condition that contention occurs for the particular memory entry from another thread during the speculative lock, flushing an execution pipeline in which the thread is executing, and re-executing the thread starting from the lock instruction (e.g., a system that facilitates avoiding locks by speculatively executing critical sections of code.  During operation, the system allows a process to speculatively execute a critical section of code within a program without first acquiring a lock associated with the critical section.  If the process subsequently completes the critical section without encountering an interfering data access from another process, the system commits changes made during the speculative execution, and resumes normal non-speculative 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan and Gschwind and Dixon  and Saha with Tremblay, providing the benefit of avoiding the overhead involved in using locks by speculatively executing critical sections of code (see Tremblay, 0003, 0010, 0011).


Claim 13.   Balakrishnan does not disclose, but Gschwind discloses
	another thread writes to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).



It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Dixon and Saha with Tremblay, providing the benefit of avoiding the overhead involved in using locks by speculatively executing critical sections of code (see Tremblay, 0003, 0010, 0011).

Claim 21.    Balakrishnan does not disclose, but Gschwind discloses
	another thread writes to the particular memory entry (e.g., addresses written to within the transactional region constitute the write-set of the transactional region, 0024; conflict predictor may keep a history vector or a count to track a number of both successful predictions and unsuccessful predictions, i.e., mispredictions, over a period of time, such as for example one second.  Then at 610, the conflict predictor may compare the count of mispredictions to a threshold number of failures during the time window, para 0093 Fig. 6; During the time window, the memory region may be highly contended… Once the time window has expired, however, the contention for the memory region may have eased, para 0193 - 0194; At 680 the CPU 114 (FIG. 2) may check for the expiration of the time window, 0195).
	


Balakrishnan in view of Gschwind and Dixon  and Saha does not disclose, but Tremblay discloses  
configured to flush an execution pipeline in which the thread is executing, and re-execute the thread starting from the lock instruction on a condition that contention occurs for the particular memory entry from another thread during the speculative lock (e.g., a system that facilitates avoiding locks by speculatively executing critical sections of code.  During operation, the system allows a process to speculatively execute a critical section of code within a program without first acquiring a lock associated with the critical section.  If the process subsequently completes the critical section without encountering an interfering data access from another process, the system commits changes made during the speculative execution, and resumes normal non-speculative execution of the program past the critical section, 0012; disclosed committing is equivalent to claimed flushing since data is written out from the cache to make space for re-executing).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan and Gschwind and Dixon and Saha  with Tremblay, providing the benefit of avoiding the overhead involved in using locks by speculatively executing critical sections of code (see Tremblay, 0003, 0010, 0011).

Claim 31.    Balakrishnan does not disclose, but Gschwind discloses

	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, with Gschwind , providing the benefit of temporarily choosing locking as the default, the conflict predictor may avoid the likelihood of having to restart a failed transaction and improve throughput by avoiding transaction aborts (see Gschwind, 0194), for atomic operations (0003), for predictively determining whether a transaction should acquire a lock (0006).

Balakrishnan in view of Gschwind and Dixon and Saha does not disclose, but Tremblay discloses  
configured to flush an execution pipeline in which the thread is executing, and re-execute the thread starting from the lock instruction on a condition that contention occurs for the particular memory entry from another thread during the speculative lock (e.g., a system that facilitates avoiding locks by speculatively executing critical sections of code.  During operation, the system allows a process to speculatively execute a critical section of code within a program without first acquiring a lock associated with the critical section.  If the process subsequently completes the critical section without encountering an interfering data access from another process, the system commits changes made during the speculative execution, and resumes normal non-speculative execution of the program past the critical section, 0012; disclosed committing is equivalent to claimed flushing since data is written out from the cache to make space for re-executing).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan and Gschwind and Dixon and Saha with Tremblay, providing the benefit of avoiding the overhead involved in using locks by speculatively executing critical sections of code (see Tremblay, 0003, 0010, 0011).


Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive in view of the current rejections addressing the amended limitations.
	For claims 1, 9, 19 and 27, Applicant argues that the cited references do not disclose the amended limitations related to executing lock as non-speculative … and executing lock as speculative…..

Balakrishnan in view of Gschwind and Dixon does not disclose, but Saha discloses 
	wherein executing the lock instruction non- speculatively includes disallowing access by the second thread to the particular memory entry (eg.,  if contended indications arise before the store_unlock micro-operation is prepared to retire, then the process exits along path 434 and in block 450 the lock instruction is restarted, 0037;  load micro-operations may in each case initially be speculatively executed (block 420).   In those cases where the lock instructions turn out to be actually contended, the monitor logic 160 may detect a contended indication, flush the execution pipeline, and restart the lock instruction (block 450)., 0038, Fig. 4; );

	 wherein executing the lock instruction as a speculative lock includes permitting access by the second thread to the particular memory entry (eg.,  if the prediction is that the particular lock instruction will in fact not be contended, then it may be possible to proceed with a speculatively-issued normal load micro-operation and monitor the concerned memory location with the monitor logic 116 to determine whether any contended indications arise. Thus, we may 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the lock acquisition including memory location for storing information using lock address and contention history as disclosed by Balakrishnan, and Gschwind with Dixon, with Saha, providing the benefit to employ memory locking instructions (atomic read-modify-write to memory), and more specifically to microprocessors wishing to employ memory locking instructions that may be executed in an out-of-order execution architecture (see Saha, 0001), and processor 100 further includes a lock contention predictor 118 and monitor logic 116. The lock contention predictor 118 may issue predictions of whether or not a particular lock instruction will be contended during the lock period (0018).

	In combination Gschwind discloses conflicting memory access occurs if another logical processor either reads a location that is part of the transactional region's write-set or writes a location that is a part of either the read- or write-set of the transactional region (0024).


	Claims 9, 19 and 27 are argued by Applicant for reasons similar to claim 1, thus rejected similarly herein.
	For claims 3, 13, 21 and 31, Applicant’s arguments are based on dependency from claims 1, 9, 19 and 27, addressed above.
	For claims 4, 14, 22 and 32, Applicant’s arguments are based on dependency from claims 1, 9, 19 and 27, addressed above.
	Dependent claim 2-8, 10-18, 20-26 and 28-36 are argued based on dependency from claims 1, 9, 19 and 27, addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135